      Case 2:21-cv-00233-KJD-EJY Document 9 Filed 04/19/21 Page 1 of 2



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     ROBERT WALTER JOHANNES, an individual, )
10                                               )         Case No. 2:21-cv-00233-KJD-EJY
                                                 )
11                                Plaintiff,     )
                                                 )
12   vs.                                         )         STIPULATION OF EXTENSION OF
                                                 )         TIME FOR DEFENDANT EQUIFAX
13   CAPITAL ONE, N.A., a National Association; ))         INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC, a )                 FILE ANSWER
14
     Foreign Limited-Liability Company; and      )
     EXPERIAN INFORMATION SOLUTIONS,             )         FIRST REQUEST
15
     INC., a Foreign Corporation,                )
                                                 )
16                                               )
                                  Defendants.    )
17                                               )
                                                 )
18

19
            Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
20
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
21
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
22

23   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

24   answer, move or otherwise respond to the Complaint in this action is extended from April 19,

25   2021 through and including May 19, 2021. Equifax request the additional time in order to allow
26   the parties additional time to engage in settlement discussion. This stipulation is filed in good
27
     faith and not intended to cause delay.
28
     Case 2:21-cv-00233-KJD-EJY Document 9 Filed 04/19/21 Page 2 of 2



 1         Respectfully submitted this 19th day of April, 2021.
 2
                                                CLARK HILL PLLC
 3
                                                By: /s/ Jeremy J. Thompson
 4                                              Jeremy J. Thompson
 5                                              Nevada Bar No. 12503
                                                3800 Howard Hughes Pkwy, Suite 500
 6                                              Las Vegas, NV 89169
                                                Tel: (702) 862-8300
 7                                              Fax: (702) 862-8400
                                                Email: jthompson@clarkhill.com
 8

 9                                              Attorneys for Defendant Equifax Information
                                                Services LLC
10
                                                No opposition
11
                                                 /s/ Erik W. Fox, Esq.
12                                              Jamie S. Cogburn, Esq.
13                                              Nevada Bar No. 8409
                                                Erik W. Fox, Esq.
14                                              Nevada Bar No. 8804
                                                COGBURN LAW OFFICES
15                                              2508 St. Rose Parkway, Suite 330
16                                              Henderson, NV 89074
                                                Phone: (702) 748-7777
17                                              FAX: (702) 966-3880
                                                Email: jsc@cogburnlaw.com
18                                              Email: efox@cogburnlaw.com
19
                                                Attorneys for Plaintiff
20
     IT IS SO ORDERED:
21

22

23

24   ___________________________________
     United States Magistrate Judge
25

26
     DATED: April 19, 2021
27

28

                                                  -2-
